Citation Nr: 9926727	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1971 to April 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for PTSD, alcoholism, and a low back disorder.  
Subsequently, a September 1996 rating decision denied service 
connection for hearing loss.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records show a single instance of 
back pain in March 1972 which was diagnosed as mild muscle 
spasm.  

3.  The January 1974 separation examination reveals the 
veteran's spine was normal with no abnormalities reported or 
noted.  

4.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's claimed back 
disorder.  

5.  There is no medical opinion, or other competent evidence, 
linking the current back disorder to the veteran's active 
military service.  

6.  There is no competent medical evidence of hearing loss at 
service discharge.  

7.  There is no medical opinion, or other competent evidence, 
linking the current hearing loss to the veteran's active 
military service.

8.  The veteran did not engaged in combat with the enemy.

9.  The veteran's own statements regarding the occurrence of 
stressors in service are not credible and/or consistent with 
the circumstances or conditions of service.

10.  There is no medical opinion, or other competent 
evidence, linking alcoholism to the veteran's active military 
service or to his PTSD.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for a low back disorder as a residual of a 
back injury.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1998).  

2.  The appellant has not presented a well grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1998).  

3.  Post traumatic stress disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110; 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).

4.  The appellant has not presented a well grounded claim for 
service connection for alcoholism.  38 U.S.C.A. §§ 101(16), 
1110, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps 
v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  "Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1998) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997)."

The RO has obtained the veteran's service medical records.  
The service medical records appear to be complete and contain 
entrance and separation examination reports along with 
treatment records spanning the intervening period of time.  

II.  Back Disorder

The veteran indicates that he was assaulted during service 
and incurred a back injury.  He asserts that this caused his 
current low back disorder.  A review of the veteran's service 
medical records reveals a single instance of a complaint of 
back pain.  A March 1972 treatment record states "back pain 
[patient] was assaulted and battered last night.  Has pain in 
left flank.  Had normal color urine this A.M."  The 
diagnostic impression was moderate muscle sprain.  This 
injury apparently resolved without any further disability 
because there are no other complaints of back pain in any of 
the service medical records.  In January 1974 the veteran 
filled out a report of medical history in conjunction with 
his separation examination.  The veteran answered "no" to 
the question which asked "have you ever had or have now 
recurrent back pain."  On the January 1974 separation 
examination the veteran's spine was normal with no 
abnormalities noted by the examining physician.  

On VA examination in November 1995 the veteran reported a 
medical history of "in 1972 he injured his low back in 
Vietnam.  He went on sick call.  Symptoms persisted and his 
back was x-rayed was put on profile."  At this point the 
Board notes that this medical history provided by the veteran 
is inaccurate and unsupported by the service medical records.  
There is absolutely no evidence in the service medical 
records that the veteran suffered from persistent back pain 
during service.  Moreover, he was not put on profile for back 
pain.  Rather, the evidence of record clearly indicates that 
he was put on "profile" for a fracture of the right hand.  
The veteran's subjective complaints of pain dated back 
approximately 5 years.  Limitation of motion of the lumbar 
spine was noted along with pain on motion and muscle spasm.  
The examining physician referred to a March 1995 MRI report.  
The diagnoses were herniated nucleus pulposus of L4-S1 with 
bilateral radiculopathy and degenerative joint disease of the 
lumbosacral spine.  

The veteran presented sworn testimony at a hearing before a 
RO hearing officer in April 1997.  The veteran testified that 
he had constant back pain dating back to service, but also 
admitted that he did not seek any medical treatment for this 
condition from 1974 until 1995.  

The veteran fails to show the required nexus between his 
current low back disorders and any in-service disease or 
injury he incurred.  See Caluza, 7 Vet. App. at 506. There is 
no medical evidence establishing a link to the veteran's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1998).

Simply put, there is no evidence of a chronic low back 
disorder during service and no competent medical evidence to 
relate his current low back disorders to his period of 
military service over two decades ago.  As such, the veteran 
does not meet all of the elements required for the claim to 
be well grounded.  See Caluza, 7 Vet. App. at 506; Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996).

II.  Hearing Loss

The veteran claims that he incurred bilateral hearing loss as 
a result of his military service.  He asserts that he was 
exposed to noise in the form of aircraft noise on the flight 
line and that this caused hearing loss.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

On audiological evaluation at service entrance examination in 
January 1971 the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10

40
LEFT
20
20
10

35

These results indicate that the veteran apparently had 
hearing loss in the left ear before he entered active 
service.

He was apparently given ear plugs in September 1972 as part 
of a hearing conservation program.  

However, on audiological evaluation at separation examination 
in January 1974 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

These results reveal normal hearing with no impairment.  Also 
the veteran did not indicate any complaints of hearing loss 
on the accompanying report of medical history but he did 
report having had a life-long problem of dizziness for which 
no organic disease had been found at the time of a preservice 
examination in 1967 or 1968.  

In May 1996 a VA audiological evaluation of the veteran was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
75
65
LEFT
20
30
40
60
60

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 90 in the left ear.  The 
veteran reported that his hearing loss started during service 
"while working on helicopters for the Army without ear 
protection."  The diagnosis was bilateral sensorineural 
hearing loss.  

Review of the evidence of record reveals that the veteran did 
serve as an Army helicopter mechanic.  As such, his 
assertions of exposure to helicopter noise are very 
plausible.  However, the audiology evidence in the service 
medical records reveals that the veteran's hearing was normal 
on separation from service.  Also, while the 1996 VA 
examination diagnosed bilateral sensorineural hearing loss, 
the examiner did not relate the current hearing loss to the 
noise exposure that the veteran alleges during service.   

With no evidence of hearing loss at service discharge, and no 
nexus between the current hearing loss and service, the 
veteran does not meet the second and third elements required 
for the claim to be well grounded.  See Caluza, 7 Vet. App. 
at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996). 



III.  Post Traumatic Stress Disorder

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 138(1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998) amended by 64 Fed. 
Reg. 32807-32808 (June 18, 1999).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor occurred varies 
depending on whether the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f).  

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v.(f) (1998) F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

For the purpose of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible 
unless inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In Cohen, the Court held 
that medical evidence of a general connection between PTSD 
and a veteran's war experiences was sufficient for a well 
grounded claim.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997) 
(Emphasis added).

In the instant case the veteran's service medical records are 
on file.  They appear to be complete.  There is no indication 
in any of the service medical records that the veteran had 
any complaints, symptoms, and/or diagnoses of PTSD during 
service.  Ina medical history questionnaire at service 
entrance he did report frequent trouble sleeping as well as 
depression and excessive worrying.  

The veteran has submitted written statements, and oral 
testimony at a hearing before a RO hearing officer, related 
to the stressors he alleges he experienced during service.  
At the November 1995 VA examination the veteran related that 
he was "a helicopter crew chief, door gunner, was in front 
line, and he experienced to be scared all the time, witnessed 
soldiers been blown up, been part of search and destroy 
convoy, and been shot at most of the time, but haven't been 
wounded."  

In April 1997 the veteran presented sworn testimony before a 
RO hearing officer. The veteran testified that during service 
in Vietnam he was an "OH-6 mechanic" and that he served as 
crew chief and gunner aboard the helicopter.  He also 
testified that, at the base where he was stationed, they 
serviced different types of helicopters and that one came in 
for repair and there was blood inside.  He indicates that he 
was told that this was the blood of someone that he knew from 
AIT training, Donald Ware.  He also testified that the base 
he was stationed at was subjected to rocket attacks.  
However, he specifically testified that he was not involved 
in ground combat during his service in Vietnam.  Finally, he 
stated that he was assaulted by some other soldiers.  

In June 1997 the veteran submitted a written statement in 
which he named 4 stressors:  1. Being sent to Vietnam;  2. 
The death of a "buddy" ([redacted]);  3. Being assaulted;  4. 
Incoming rocket attacks.

The RO requested verification of the veteran's alleged 
stressors from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  In December 1997 USASCRUR replied.  
The reply confirmed that in February 1972 Don Ware died due 
to "air loss / crash landing, from hostile action.  . . .  
We are unable to document [the veteran's] involvement."  The 
letter went on to state that "all U.S. installations in 
Vietnam were within enemy rocket range and most were within 
mortar range.  It was uncommon for a veteran to have served 
in Vietnam without having been rocketed or mortared during 
the time [the veteran] served there.  Most major U.S. 
installations were many square miles in size.  A PTSD claim 
involving mortars and rockets must be put in the context of 
the personal involvement by the veteran."  

The RO has obtained copies of the veteran's service personnel 
records.  The veteran's discharge papers, DD 214, reveal that 
he served for over 10 months in Vietnam during the Vietnam 
era.  They also reveal that his military occupational 
specialty (MOS) was as an OH-6 helicopter repairman.  Among 
the medals awarded to the veteran were the Bronze Star Medal 
and the Army Commendation Medal.  The veteran submitted 
copies of the actual award certificates for these medals.  
Neither medal was awarded a "V" device which would be 
indicative of a combat award.  Rather, both citations refer 
to meritorious service for the period of the veteran's entire 
tour of duty in Vietnam.  As such, the Board finds as fact 
that the veteran was not awarded any medal which is 
indicative of combat service.    

As indicated in the March 1996 statement of the case, the RO 
conducted research which indicated that the "OH-6 was a 
Light Observation Helicopter manned by a pilot and an 
observer.  It did not include a crew made up of door gunner 
and crew chief.  Both the pilot and observer were awarded an 
Air Medal for each 25 hours of actual combat missions or 50 
hours of general support missions . . .  The veteran is not 
show to have earned an Air Medal for participation in any 
aerial missions while serving 10 months and 16 days in 
Vietnam." 

A review of the evidence of record reveals that the veteran 
has been diagnosed with PTSD by VA medical facilities on 
numerous occasions.  A VA discharge summary reveals that the 
veteran was hospitalized for inpatient treatment from March 
to May 1995.  The primary diagnosis was "substance abuse 
disorder, alcohol dependence."  The discharge summary 
reveals treatment for this disorder.  The diagnosis of PTSD 
was also made; however, there is no indication what stressors 
were considered when the PTSD diagnosis was rendered. 

In November 1995 a VA psychiatric examination was conducted 
and a mental status examination revealed that the veteran had 
some anxiety and he reported feelings of depression along 
with nightmares, sleep disturbance, and flash backs.  The 
diagnosis was post traumatic stress disorder.  

The veteran was again hospitalized for inpatient treatment at 
a VA medical center from September to October 1997.  He 
reported "nightmares, high anxiety, depression, flashbacks, 
intrusive spells, isolation, quick temper."  On admission he 
was noted to be nervous and depressed with constricted 
affect, poor concentration, and irritability.  He was 
oriented; memory was intact and speech was coherent and 
relevant.  His insight and judgment were intact.  The 
specific stressors reported by the veteran were that he was 
"in direct combat, assigned as a crew chief and door gunner 
and in support of ground troops.  He saw a lot of bombing, 
mortar fires, killings and dead mutilated bodies and eight 
close friends of his got killed.  All these experiences have 
effected him . . ."  

Essentially, the evidence provided in the veteran's service 
records supports only two of the stressors alleged by the 
stressors.  The March 1972 service medical record confirms 
that the veteran was assaulted.  The treatment record states 
"back pain.  Patient was assaulted and battered last night.  
Has pain in left flank.  Had normal color urine this A.M."  
The diagnostic impression was moderate muscle sprain.  

The veteran's allegations of stressor with respect to the 
death of Mr. [redacted] are that he knew Mr. [redacted] during 
training (AIT) and that there was blood inside a helicopter, 
brought in for repairs from another unit, which he was told was 
from Mr. [redacted] who had been killed in action.  The veteran 
did not see Mr. [redacted] killed in action or see his body.  

The veteran's occupational specialties and medals awarded 
during service do not provide credible evidence of combat 
activity.  The veteran alleges service as a helicopter crew 
chief and door gunner.  However, the OH-6 helicopters which 
the veteran worked on as a mechanic did not have any such 
crew positions.  Moreover, the veteran was not awarded the 
Air Medal.  This indicates that the veteran's service as a 
mechanic did not involve his participation in aerial flight 
and his award of the Bronze Star Medal and the Army 
Commendation Medal were for meritorious service and not 
combat.  There is no indication in any awards received by the 
veteran that he had combat service.  

As such, the Board finds as fact that the veteran did not 
engage in combat with the enemy.  Therefore he must submit 
credible supporting evidence that his claimed inservice 
stressors occurred.  In this case there is credible 
supporting evidence that the death of Mr. [redacted] occurred 
and that the veteran was assaulted in March 1972.  These are 
the only two alleged noncombat stressors which are verified.  
However, these two stressors are not the stressors upon which 
the diagnoses of PTSD of record are based.  

The diagnosis of PTSD made on the November 1995 examination 
was based on the stressors related by the veteran that he was 
in combat but the Board notes that none of these alleged 
combat stressors have been verified and that the allegations 
of being a crew chief, door gunner, and being involved in 
search and destroy convoys have specifically been refuted.  

None of the treatment records from 1995 and 1996 indicate 
which alleged stressors the diagnoses of PTSD were based on.  
The October 1997 discharge summary reveals that the diagnosis 
of PTSD was based on a history of combat stressors but again 
none of these stressors has been verified.  More 
specifically, the veteran has provided the name of one person 
he knew who was killed in Vietnam.  The allegations of 
"eight close friends of his got killed" has never been 
verified and the veteran has never made this assertion in any 
form that could be verified.  

It has been held that a psychiatric examination for the 
purpose of establishing the existence of PTSD is inadequate 
for rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.  West v. 
Brown, 7 Vet. App. 70 (1994). 

In sum, the evidence of record reveals diagnoses of PTSD.  
However, these diagnoses are not based on any stressors which 
are verified as having occurred.  Rather, these diagnoses are 
based on stressors which have specifically been rejected as 
having occurred.  The stressors alleged by the veteran and 
relied on by the physicians making diagnoses of PTSD are 
completely uncorroborated.  The veteran's credibility is 
brought into question because he has given varying versions 
of his alleged stressors.  Accordingly, the Board will not 
find that the alleged stressful events, with the exception of 
the assault and the death of Mr. [redacted], occurred for the 
purpose of service connection.  There is no credible 
supporting evidence that the claimed combat stressors 
actually occurred.  Without such evidence service connection 
cannot be granted for the veteran's claimed PTSD.  

Therefore the Board must conclude that the preponderance of 
the evidence is against the claim; the veteran's claim for 
service connection for PTSD must be denied.  

IV.  Alcoholism

The veteran's claim for service connection for alcoholism is 
that it is related to or caused by his PTSD.  Again we noted 
that service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991).  Service connection may also be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  

As noted in section III above, the veteran is not service 
connected for PTSD.  However, even assuming that the veteran 
was service connected for PTSD, which he is not, there are 
other problems with the veteran's claim.

A May 1995 VA discharge summary reveals that the veteran 
required inpatient treatment with the primary diagnosis of 
"substance abuse disorder, alcohol dependence."  The 
discharge summary reveals that the veteran "has a past 
history of PTSD and associated depression."  This record 
reveals that the veteran was treated for his alcohol 
dependence.  However, the veteran's substance abuse disorder 
was not related to his PTSD.  

The VA treatment records from 1995 and 1996 also do not 
reveal any medical evidence of a causal relationship between 
the veteran's PTSD and his substance abuse disorder.  The 
October 1997 VA discharge summary does not include any 
diagnosis of substance abuse or alcoholism.  The medical 
history indicates that he stopped drinking alcohol 2 1/2 
years ago.  

According to the 1997 VA discharge summary the veteran has 
stopped drinking alcohol.  This would signify that there is 
no current alcohol related substance abuse disorder.  Without 
a current disability the claim cannot be well grounded.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

Even assuming that the veteran has a current substance abuse 
disorder, there is absolutely no competent medical evidence 
which relates any such disorder to the veteran's PTSD or to 
his military service.  As such, the veteran does not meet the 
elements required for the claim for service connection for 
alcoholism to be well grounded.  See Caluza, 7 Vet. App. at 
506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

V.  Conclusion

With respect to the veteran's claims for service connection 
for a low back disorder, hearing loss, and alcoholism, the 
Board has thoroughly reviewed the claims file.  However, we 
find no evidence of a plausible claim.  Since the veteran has 
not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that 
these claims are well grounded, they must be denied.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

ORDER

Because they are not well-grounded, the veteran's claim for 
service connection for a back disorder, bilateral hearing 
loss, and alcoholism are denied.  

Service connection for post traumatic stress disorder is 
denied.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

